Citation Nr: 1531125	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Board hearing was held before the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is of record.

In July 2012, the Board denied the Veteran's claims of entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of right wrist fracture with DJD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

In April 2014, the Board denied the Veteran's claim for an increased evaluation in excess of 10 percent for his right wrist disorder.  The Veteran appealed the Board's decision to the Court.  Subsequently, in May 2015, the Court granted a Joint Motion filed by the parties and remanded the case to the Board. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In light of the Joint Motion, the Board finds that remand is required to obtain an addendum medical opinion to comply with prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the parties agreed that the February 2014 VA examination upon which the Board relied in the April 2014 decision was inadequate in light of the Board's finding that the Veteran's service-connected right wrist disorder did not warrant an evaluation in excess of 10 percent.

The Veteran was last afforded VA examinations in October 2009 and February 2014.  As pointed out by the parties to the Joint Motion, the February 2014 examiner did not discuss the October 2009 findings with respect to whether pain or other symptoms could significantly limit the Veteran's functional ability during flare-ups.  As such, the February 2014 examiner failed to discuss additional functional limitation during flare-ups pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, on remand, an addendum medical opinion is required to specifically address these factors.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to the February 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the functional impact of any right wrist flare-ups resulting from his service-connected right wrist disorder.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed.  An explanation for the opinion expressed must be provided.

The examiner is requested to review the October 2009 VA examination report and comment on whether there would be additional limits on functional ability of the right wrist on repeated use or during flare-ups (as the Veteran described), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to pain, excess fatigability, incoordination, or flare-ups.

2.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




